DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock not being positioned over the air vent when in the second position must be shown or the feature(s) canceled from the claim(s).  Looking at Fig. 11A, which shows the lid housing without the lock, you can clearly see the air vent (65). However, looking at Fig. 9, which shows the lock in the second position, the vent seal appears to be at least partially covering the air vent (65). No new matter should be entered.

    PNG
    media_image1.png
    508
    659
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    706
    810
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 30, 31, 39, 60, and 97 are objected to because of the following informalities:
Claim 30 states “… movement of the trigger in an actuation direction resulting in the drink seal support member moving the drink seal downward away the upper portion to position the drink seal in the opened position, and when the lock is in the first position, the lock preventing movement of the trigger in the actuation direction resulting in the drink seal support member not moving the drink seal downward away from the upper portion to the opened position.” The Examiner believe the claim is intended to state something along the lines of “… movement of the trigger in an actuation direction resulting in the drink seal support member moving the drink seal downward away from the upper portion to position the drink seal in the opened position, and when the lock is in the first position, the lock [[preventing]] prevents movement of the trigger in the actuation direction resulting in the drink seal support member not moving the drink seal downward away from the upper portion to the opened position.”
Claim 31 states “… movement of the trigger in an actuation direction results in the drink seal support member moving the drink seal downward away the upper portion…” The Examiner believes the claim is intended to state “… movement of the trigger in an actuation direction results in the drink seal support member moving the drink seal downward away from the upper portion…”
Claim 39 states “… a portion of the upper portion extending about the drink opening defines a drink opening seat for the drink seal and the drink seal when in the closed position seals the drink opening at the drink opening seat.” The Examiner believes the claim is intended to state “… a portion of the upper portion extending about the drink opening defines a drink opening seat for the drink seal, and the drink seal when in the closed position seals the drink opening at the drink opening seat.”
Claim 60 states “… wherein movement of the locking between the second position and the first position is in a direction different from the inward direction of movement of the button…” The Examiner believes the claim is intended to state “… wherein movement of the [[locking]] lock between the second position and the first position is in a direction different from the inward direction of movement of the button…”
Claim 97 states “… movement of the trigger in an actuation direction resulting in the drink seal moving downward away the upper portion to position the drink seal in the opened position, and when the lock is in the first position, the lock preventing movement of the trigger in the actuation direction resulting in the drink seal not moving the drink seal downward away the upper portion to the opened position.” The Examiner believes the claim is intended to state “… movement of the trigger in an actuation direction resulting in the drink seal moving downward away from the upper portion to position the drink seal in the opened position, and when the lock is in the first position, the lock preventing movement of the trigger in the actuation direction resulting in the drink seal not moving the drink seal downward away from the upper portion to the opened position.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the trigger" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the actuation direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 105 states “The lid of claim 96, wherein the upper portion has a top rim wall portion extending thereabout and defining a drink well, the drink opening being position” This is confusing as it appears to be only a partial claim. The Examiner believes the claim is intended to state something along the lines of “The lid of claim 96, wherein the upper portion has a top rim wall portion extending thereabout and defining a drink well, the drink opening being [[position]] positioned within the drink well.” Further clarification is required.

Double Patenting
Claim 55 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 46. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 27-65 and 97-104 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 27:  Closest prior art - Yu (US 2010/0206835) – teaches a lid (Fig. 2 and 3) for use with a beverage container, comprising: a lid housing configured for removable attachment to the beverage container, the lid housing having a main body with an upper portion (60) and a sidewall portion (42/40) extending downward from the upper portion, the upper portion being stationary relative to the sidewall portion, the upper portion and the sidewall portion defining a downwardly open interior lid cavity extending downward from the upper portion and having an open lower end, the upper portion having a drink opening (210); a drink seal support member  (46) connected to the lid housing and having a drink seal (54), the drink seal support member being positioned at least partially within the lid cavity and entirely below the upper portion, the drink seal support member being upwardly and downwardly movable to move the drink seal between a closed position closing the drink opening and an opened position opening the drink opening, when in the opened position, the drink seal is positioned below and spaced apart from the drink opening, and is movable upward into the closed position, and when in the closed position the drink seal is positioned without extending fully through the drink opening; and a lock (30) connected to the lid housing, the lock being movable to a first position in which the lock prevents operable engagement of the drink seal support member so that the drink seal remains in the closed position closing the drink opening and movable to a second position in which the lock does not prevent operable engagement of the drink seal support member so that the drink seal may be moved to the opened position opening the drink opening  (Paragraphs [0022], [0023], and [0026]).
Yu does not teach when in the closed position, the drink seal is positioned at a lower end of the drink opening and in sealing engagement with a lower surface portion of the upper portion extending about the drink opening.
Regarding claim 96: Closest prior art - Yu (US 2010/0206835) – teaches a lid (Fig. 2 and 3) for use with a beverage container, comprising: a lid housing configured for removable attachment to the beverage container, the lid housing having a main body with an upper portion (60) and a sidewall portion (42/40) extending downward from the upper portion, the upper portion being stationary relative to the sidewall portion, the upper portion and the sidewall portion defining a downwardly open interior lid cavity extending downward from the upper portion and having an open lower end, the upper portion having a drink opening (210); a drink seal (54) connected to the lid housing, the drink seal being positioned at least partially within the lid cavity and entirely below the upper portion, the drink seal being upwardly and downwardly movable between a closed position closing the drink opening and an opened position opening the drink opening, when in the opened position, the drink seal is positioned below and spaced apart from the drink opening, and is movable upward into the closed position, and when in the closed position the drink seal is positioned without extending fully through the drink opening; and a lock (30) connected to the lid housing, the lock being movable to a first position in which the lock prevents downward movement of the drink seal when in the closed position closing the drink opening, and movable to a second position in which the lock does not prevent downward movement of the drink seal when in the closed position and permits movement of the drink seal to the opened position opening the drink opening  (Paragraphs [0022], [0023], and [0026]).
Yu does not teach when in the closed position, the drink seal is positioned at a lower end of the drink opening and in sealing engagement with a lower surface portion of the upper portion extending about the drink opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733